                                                                                                                      E-FILED
         Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 1 of 20 Charles Circuit Court
                                                                                                           2/7/2018 3:26:03 PM




               IN TIIE CIRCUIT         COURT FOR CHARLES COUNTY, MARYLAND


JANE DOE   INDIVIDUALLY AND AS PARENT
                 #2,
AND NEXT FRIEND OF JOHN DOE #2, A MINOR
c/o Joseph,     Greenwald   &   Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt,      MD 20770

                          Plaintiff,




CHARLES COUNTY BOARD OF EDUCATION
Jesse L. Starkey Administration Building
5980 Radio Station Road
La    Plata,   MD 20646
                                                                                            C-08-CV-18-000137
Serve 0n:                                                                       Case No.:
Superintendent Kimberly A. Hill
Jesse L. Starkey Administration Building
5980 Radio Station Road
La    Plata,   MD 20646

and


CARLOS DEANGELO BELL                   (#171621)
Charles County Detention Center
6855 Crain Highway
 La   Plata,   MD 20646

                            Defendants.




                  CLASS ACTION CONIPLAINT AND JURY TRIAL DEMAND

         COMES NOW, the         Plaintiffs,   Jane   Doe   #2, individually and as parent and next friend 0f


John Doe #2, a minor, by undersigned counsel, Timothy               F.   Maloney, David M. Simpson,

Matthew M. Bryant, Alyse        L.   Prawde, Joseph, Greenwald           &   Laake, P.A., and Dennis A. Baird
          Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 2 of 20




and Keshia D. Baird with The           Law Ofﬁces ofDennis            A. Baird, Esq., P.C. and sues Defendants


Charles County Board of Education and Carlos Bell, and states for cause as follows:


                                                 INTRODUCTION

         This      civil rights lawsuit arises   from the unlawful conduct ofCarlos Bell, an employee of


Charles County Public Schools            who worked        as a middle school instructional assistant at


Benjamin Stoddert Middle School and the track coach                      at   La Plata High School and Maurice              J.




McDonough High            School.


          The minor      Plaintiff attended   Benjamin Stoddert Middle School during the 2015-2016 and

2016-2017 school         years.   Between   May     2015 and June 2017, Bel] —             who    is   HIV   positive   —


sexually abused, assaulted, and harassed             in   excess 0f42 boys, including the minor Plaintiff.


Bell’s acts of abuse frequently occurred on school property and during the school day.


          Law enforcement          investigated and criminally charged Bell in the Circuit Court for


Charles County with 206 offenses arising from this sexual abuse of numerous students                                in State v.



Carlos Deangela Bell, Case N05,: C-OS-CR-17-0001                    15;       C—08-CR-l7—000037; C-08-CR-1 7-


000359 (Charles County            Circuit Court).   On    January   5,   201    8, Bell   entered a guilty plea t0 27


charges      in   the state court criminal prosecution, and he presently awaits sentencing.


          The United      States    Government charged        Bell with 10 counts ofviolating of 18 U.S.C. §


225   1(a) in federal court in      United States    v.   Carlos Bell, Case No.:          8:   17-cr-00577-PWG (United


States District Court for the District of Maryland).             On      January 23, 2018, Bell pled guilty t0              all




ten counts, and he presently awaits sentencing.


          This abuse was permitted to occur because the Defendant Board of Education failed                                 to



adopt and implement reasonable policies and procedures t0 ensure that a teaching assistant and


coach   is   not permitted to have unlimited access t0 children and not given the extraordinary
           Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 3 of 20




latitude   and    total lack     ofsupervision where the school employee was afforded the opportunity t0


not only sexually abuse numerous students on school property, but to frequently videotape the


sexual abuse        all   during the school day.


           Plaintiff, as       next friend, brings this class action on behalf 0f John                      Doe #2 and        all   other


similarly situated children to obtain damages, restitution, as well as injunctive and other relief for


the proposed Class, as            deﬁned below.

                                              JURISDICTION AND VENUE

    1.     This Court hasjurisdiction over the subject matter and                           all   parties pursuant to         Md. Code,     §



6-102 through         §   6-103 0fthe Courts and Judicial Proceedings Article (“C.J.P.”).


    2.     Pursuant t0 C.J.P. § 6-201, venue              in   Charles County          is   proper. All material events


occurred     in   Charles County, Maryland.


                                                               PARTIES

    3.     PlaintiffJane        Doe #2   is   an adult citizen ofthe State 0f Maryland                     who    resides in Charles


County, Maryland. Jane Doe #2 sues                  in   her individual capacity and as parent and next friend of


John Doe #2, a minor. John Doe #2                 is   a minor, and he         is   a resident     ofCharles County, Maryland.


    4.     Defendant Charles County Board of Education (the “Board”) constitutes the governing


body     for the Charles        County public school system. The Board’s                      principal     ofﬁce      is   located at


5980 Radio Station Road, La              Plata,   Maryland 20646. The Board                       is   a corporate     body created


under Md. Code,            §   3-103 0fthe Education Article. At               all   times mentioned, Carlos Bell was an


agent ofthe Defendant Board.


    5.     Defendant Carlos Bell          is   an adult citizen ofthe State of Maryland.                     He   is   incarcerated at


the Charles       County Detention Center, Which                is   located   at:   6855 Crain Highway, La                  Plata,   MD
20646. At     all   times pertinent, Carlos Bell was an agent ofthe Defendant Board as an
                 Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 4 of 20




instructional assistant at                    Benjamin Stoddert Middle School, the head track and ﬁeld coach                     at   La


Plata          High School, and the head track and ﬁeld coach                     at   Maurice   J.   McDonough High         School. At


all   times relevant to this complaint, he acted                     in his    ofﬁcial capacity as an agent and servant ofthe


Charles County Board of Education and                            in his    individual capacity.


                                                 FACTS   COMMON TO ALL COUNTS
          6.    John Doe #2          is   a minor, and he attended          Benjamin Stoddert Middle School during the


20 5-2016 school year and during the 201 6-2017 school year. Benjamin Stoddcrt Middle School
      I




is    located         at:   2040   St.    Thomas   Drive, Waldorf,         MD 20602.
          7.    Charles County Public Schools are led by Superintendent Kimberly A.                             Hill.



Superintendent Hill                  is   a   policymaker   at   Benjamin Stoddert Middle School, La Plata High School,


and       McDonough High School who                      has the ability to implement policy, control           who     is   present at


the school, control school grounds, screen potential staffmemhers, and has a duty t0 monitor and


supervise staff members, employees, and others                              who work     and/or are present on school property


for education purposes, including Carlos Bell.


          8.     In   the   fall   of2014, Defendant Charles County Board of Education hired Bell to work                             at



J.P.      Ryon Elementary School                   as a temporary instructional assistant.


          9.     In   March 2015, Defendant Charles County Board of Education                           hired Bell as an


instructional assistant, a                    permanent position,     at   Benjamin Stoddert Middle School.


          10.    During the 2015—2016 school year, Bel] also worked as the track coach                          at   McDonough

High School, another public school operated by Defendant Charles County Board of Education.

          ll.    Upon information and              belief, Bell    was terminated from       his position as a track     coach    at



McDonough High                      School.
          Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 5 of 20




    12. In the fall     of 2016,    in   addition to working at        Benjamin Stoddert Middle School, Bell


worked    as a track coach at       La     Plata   High School.

    13. Bell   used his position as an employee ofthe Charles County Public Schools to sexually


exploit students at      Benjamin Stoddert Middle School, La Plata High School, and McDonough

High School.

    l4.   While   in   the   Benjamin Stoddert Middle School building during school hours, Bell

pressured and/or coerced students to engage                   in   sexual acts with him.


    15. Bell   recorded this criminal sexual abuse 0fthe minor children on his cell phone.


    16. Bell   used his status as an adult, a school employee, and agent ofthe school to sexually


abuse children     at   Benjamin Stoddert Middle School.

    17.   Upon    information and belief, the number 0f known victims                    is   approximately 42.


    18.   The ﬁlming ofthis sexual abuse took place                    in   the school building during school hours,


including in such open places as the computer lab, and Bell would simply lock the door to the


computer    lab   when       this sexual   abuse occurred.


    19.   Upon information and             belief,     Defendant Board prohibits teachers and teacher’s assistants


from obstructing windows on doors throughout the school. This prohibition exists                            for purposes



0f student safety to ensure activity              in   classrooms 0f both students and teachers was lawful and


consistent with the educational goals ofthe school system.


    20. Despite this prohibition,            it   was the custom,     pattern,   and practice   at   Benjamin Stoddert


Middle School      t0 obstruct the         windows on       the classroom doors t0 maintain privacy inside the


classrooms. The Defendant Board did not actually enforce any prohibition to the contrary and


knowingly permitted and tolerated teachers                   t0 obstruct     windows   into classrooms despite the



obvious    risk t0 student safety.
                Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 6 of 20




      2   1.   Bell   was    able t0 perform sexual acts on school property because ofthe complete absence


ofany supervision and oversight ofhis conduct                     or behavior involving these children.


      22. Bell        was    able t0 exercise this control over students by virtue ofhis position oftrust and


authority at the school, which             was conferred upon him by Defendants Board of Education and

Superintendent           IIill.




      23. PlaintiffJohn           Doe #2 was      vulnerable t0 the inﬂuence ofan adult authority ﬁgure such as


Bell.


      24.      During the 2015-2016 school year, Bell undertook                   efforts to control    and eventually abuse


the minor Plaintiff. Bell instructed the minor Plaintiffto                   meet him       at his   ofﬁce   in   Benjamin


Stoddert Middle School during lunch.


      25.      For the next meeting, Bell instructed the minor Plaintiffto meet him                     in the     computer     lab



at   Benjamin Stoddert Middle School.

      26. Bell selected the          computer      lab   because he either obstructed the window on the door with


black paper or          it   was already obstructed and        this prohibition     was not enforced by           the school.


      27. In January 201 6, Beil           made    predatory sexual advances on the minor Plaintiff.


      28.      From January 2016         until   June 2016, Bell sexually abused the minor Plaintifftwice per


week       in   the computer lab until the end ofthe school year.


      29. Bell’s actions exposed the              minor    Plaintiffto   HIV due     to Bell being     HIV    positive.   To

date, the       minor Plaintiffhas        tested negative for     HIV.


      30. Bcll also locked thc door to the                computer   lab   when   this   abuse occurred      in   a one on one


meeting.         Upon    information and belief, this violated Board rules but               it   happened with such


regularity that         it   was Board   policy, custom, and practice to disregard this prohibition.
           Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 7 of 20




    3 1.   Unbeknownst         to the      minor   Plaintiff at the time,     it   is   believed that Bell videotaped this


abuse, and he distributed these videos ofthe minor Plaintiffto others on the internet.


    32. In order to increase his access to the                minor      Plaintiff, Bell also contacted the           minor


Plaintiff’s mother, Jane         Doe       #2, and sought to have the         minor        Plaintifftrain for track with Bell.


She declined          to allow the   minor Plaintiffto        train with    him.


    33.    At   all   times relevant       m this complaint,     Bell acted as an agent 0fthe              Board and      this status



and position of inﬂuence, control, and authority conferred by the Board permitted,                                  facilitated,



enabled, and caused this conduct to occur. Speciﬁcally, during the school day and on school


property, the Board gave Bell access to middle school students, including John                                  Doe     #2.   The


Board gave Bell a position of inﬂuence and control over these students, including John Doe                                          #2.



The Board gave            Bell control ofthese students and he perpetrated this sexual abuse during the


school day,        all   unsupervised, and       it is   believed that he documented the abuse by recording these


acts.



    34.    lt is   believed and alleged that agents ofthe Board failed to promptly report concerns


about Bell’s extensive sexual abuse                 in   violation   ofMaryland law with respect              t0   promptly


reporting sexual abuse as required by                    Md. Code,   §   5-704 ofthe Family            Law   Article.    F.L. § 5-


704 requires educators, among                 others, to notify the appropriate authorities “as                soon as possible”


and submit a “written report” within 48 hours ifthe educator has “reason to believe that a child


has been subjected to abuse 0r neglect.”


    35.    As   a direct and proximate result ofDefendants’ actions, Plaintiffs suffered damages,


including but not limited            to,   emotional harm and distress, emotional trauma, humiliation,


embarrassment, loss of privacy, mental pain and suffering,                              fright,   nervousness, indignity,      insult,



extreme anxiety and           fright,      high blood pressure, anger, crying spells, health endangerment and
           Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 8 of 20




exposure due to being exposed to the potential for sexually transmitted diseases and HIV,


medical expenses, a drop               in   grades, isolation, loss of sleep, loss of appetite, weight loss, and


strained personal relationships. PlaintiffJohn                  Doe #2   requires psychological counseling and


other treatment as a result of this abuse.


                                             CLASS ACTION ALLEGATIONS

    36. Plaintiffbrings this lawsuit                 on bchalfofherself, her minor son John Doe #2, and             all   other


persons similarly situated,             who    are   deﬁned   as follows:


                                            Benjamin Stoddert Middle School, La Plata
           All current and former students at
           High School,                        School who were sexually abused and/or
                                    and McDonough High
           exploited during the 2015-2016 school year and 2016-2017 school year by Carlos
           Bell.


    37. This action            is   brought and   may   properly be maintained as a class action. This action


satisﬁes the numcrusily, typicalily, adequacy, predominance and/or superiority requirements


under applicable law.


                                                              MW
    38.    Upon    information and belief, the            members ofthe Class number between 40               t0 50.   As   a


result, the   Class       is   so numerous thatjoinder of all       members    in   a single action   is   impracticable.


The members 0fthe Class should be                     readily identiﬁable from information and records in


Defendant’s possession, custody 0r control and law enforcement’s possession, custody and


control.    The    disposition OFIhese claims will provide substantial beneﬁts t0 the Class.


                                                  ("ammo mu’in-t “Predam im'rm'v

    39.    There     is   a   well—deﬁned community ofinterest and           common      questions oflaw and fact


which predominate over any questions affecting only individual members ofthe Class. These

common       legal    and factual questions, which do not vary from members ofthe Class, and which
         Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 9 of 20




may   be determined without reference to the individual circumstances 0f              members ofthe        Class,


include, but arc not limited to the following:


            a.     Whether Carlos Bell sexually abused students at Benjamin Stoddert
                   Middle School, La Plata High School, and McDonough High School;

            b.     Whether the Board 0f Education had          actual or constructive    knowledge of
                   Carlos Bell’s actions and failed to take prompt action to protect the
                   children a1 the schools;


            c,     Whether the Board 0f Education had actual knowledge ofprior incidents
                   of sexual abuse between teachers and students that would have resulted in
                   barring Carlos Bell from school grounds;


            d.     Whether teachers and the administration at Benjamin Stoddert Middle
                   School, La Plata High School, and McDonough High School exercised
                   reasonable supervision ofBell during the time period that he sexually
                   abused children on school property and during the school day;


            e.     Whether, as a result 0fthe Board of Education’s misconduct, Plaintiff and
                   the Class are entitled to damages, restitution, equitable relief and/or other
                   damages and relief, and, it'so, the amount and nature 0f such relief.

                                                    Typicrulfty.


   40.   The representative     Plaintiff‘s claims are typical     ofthe claims ofthe Class because


Plaintiffand     all   members ofthe Class were      injured   by the same wrongful practices       in   which


Defendants engaged and are based 0n the same             legal theories.   The only   difference   may    be the


amount ofdamages sustained by each member oflhc Class and does not bar                     class certiﬁcation.


                                          Adm    (mm) o "Ra Jr'cscnmrion


   41. Plaintiffwill fairly     and adequately protect and pursue the        interests   ofthe members ofthe


Class.   Plaintiffwill vigorously represent the interests Ofthe Class. Plaintift'has retained counsel


who   are experienced      and qualiﬁed   in   prosecuting complex litigation cases and      who have      class


action experience as well. Neither Plaintiff nor her attorneys have interests            which     are contrary to


0r in conﬂict with those ofthe Class.
            Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 10 of 20




                                                  SH )m'iorin'.-'Mcmu rcabilmﬁ

      42.   A   class action   is   superior to   all   other available methods for the fair and efﬁcient


adjudication 0fthis lawsuit. Individualized litigation would also present the potential for varying,


inconsistent, 0r contradictoryjudgments and                   would magnify the delay and expense              to all parties



and   to the court    system resulting from multiple            trials   ofthc same factual     issues. Plaintiffknows



of no difﬁculty t0 be encountered             in   the   management 0fthis       action that   would preclude       its




maintenance as a class action. Reliefconcerning                   Plaintiff‘s rights   under the laws herein alleged


and with respect t0 the Class would be proper.



                      Violation ofArticle 24 of the
                                                            MD
                                                         Maryland Declaration ofRights
                          (Plaintiffs v.     Defendants Board ofEducation and Bell)

      43. Plaintiffs adopt and incorporate               by reference the allegations contained       in all   ofthe


paragraphs 0fthis Complaint as though set forth fully herein.


      44. Article 24 ofthe          Maryland Declaration of Rights guarantees public school students the

right to bodily integrity, personal security, the right to be free                from sexual abuse and/or sexual


exploitation, and to be free           from a deprivation 0f      liberty   without due process oflaw.


      45.   As   detailed above, Bell’s actions deprived John               Doe #2 ofhis   rights   under Article 24 of


the Maryland Declaration ofRights to bodily integrity and personal security, to be free from


sexual abuse and/or sexual exploitation by an agent 0fthe Board, and to be free from a


deprivation 0f liberty without due process of law.


      46. Bell sexually abused John           Doc #2 on school           property during school hours.


      47.   As   a direct and proximate cause ofBelI’s actions, John               Doe #2      suffered and continues to


suffer severe emotional and mental distress, anguish, humiliation, embarrassment, fright, shock,


pain, discomfort,       and anxiety.
          Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 11 of 20




    48.   At   all   times relevant hereto, Defendants acted with                 ill—will   and malice.


    49. In doing the foregoing acts, Bell                  was   acting within the scope ofhis duties and


responsibilities as a teacher’s assistant and/or agent ofthe                     Board 0f Education.


    50.   The Board       is   vicariously liable for Defendant Bell’s violations                  ofJohn Doe #2’s        rights



under Article 24 ofthe Maryland Declaration ofRights.


          WHEREFORE,              Plaintiffs   and members ofthe Class request that the Court enter a


judgment against Defendants                as follows: (A) Certifying this case as a class action and appointing


Plaintiff and her counsel to represent the Class; (B)                      Awarding   Plaintiffs    and other members of


the Class monetary         damages against           all   Defendants, individually,j0intly and severally,            in   an


amount    t0 be      determined     at trial, but,    pursuant to        Md. Rule 2—305,     the   amount sought exceeds


$75,000; (C) Awarding Plaintiffs and other members ofthe Class punitive damages                                in    an amount


t0 be   determined      at trial;   (D) Awarding Plaintiffs and other             members nfthe Class reasonable

attorneys’ fees; (E)       Awarding        Plaintiffs      and other members 0fthe Class their costs and expenses


in this litigation,     including expert witness fees; (F)                Awarding    Plaintiffs    and other members ofthe


Class equitable and injunctive relief compelling the Defendant Board of Education to                                (i)   monitor


school property;        (ii)   institute a formal,     meaningful, transparent and timely process to investigate


employees and/or agents accused 0f sexually abusing students;                          (iii)   adopt and enforce


meaningful policies concerning criminal background checks, child abuse clearance checks, and


ﬁngerprinting for        all   employees; and        (iv)   implement a formal practice of keeping a written


record ofall complaints that are             made about          an employee or volunteer; (G) Awarding Plaintiffs


and other members 0fthc Class such other                      relief as the   Court deemsjust and proper; and (H)


Creating a     common          fund against which claims           may     be submitted by Plaintiff and the Class.


                                                              COUNT II
                       Violation     01'   Article 26 ot'the       Maryland Declaration ofRights


                                                                    1]
             Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 12 of 20




                                (Plaintiffs v.     Defendants Board 0f Education and Bell)

       5 1. Plaintiffs incorporate          by reference the allegations contained            in all   ofthe paragraphs of


this   Complaint         as   though    set forth fully herein.



       52. Article       26 ofthe Maryland Declaration of Rights guarantees the                      right to be free   from


unlawful search or seizure, loss oflibcrty, and the right to bodily integrity.


       53.   As   detailed above, Bell’s actions deprived John                  Doe #2 ofhis       rights under Article      26 of


the Maryland Declaration ofRights, including, but not limited to freedom from unlawful search


0r seizure, loss ofliberty, and the right to bodily integrity.


       54.   On   multiple occasions, Bell sexually abused John                   Doe #2 on    school property during


school hours.


       55.   As   a direct and proximate cause ofBell’s actions, John                   Doe #2      suffered and continues t0


suffer severe emotional and mental distress, anguish, humiliation, embarrassment, fright, shock,


pain, discomfort,             and anxiety.


       56.   At   all   times relevant hereto, Defendant Bcll acted with                ill—will   and malice.


       57. In     doing the foregoing        acts, Bell        was   acting within the scope ofhis duties and


responsibilities as a teacher’s assistant and/or agent                       ofthe Board of Education.


       58.   The Board         is   vicariously liable for Defendant Bell’s violations ofJohn                Doe   #2’5 rights


under Article 26 ofthe Maryland Declaration ofRights.


             WHEREFORE,               Plaintiffs   and members 0fthe Class request            that the   Court enter a


judgment against Defendants                  as follows: (A) Certifying this case as a class action and appointing


Plaintiffand her counsel to represent the Class; (B)                         Awarding   Plaintiffs   and other members 0f


the Class monetary              damages     against      all   Defendants, individually,j0intly and severally,          in   an


amount       t0 be      determined      at trial, but,    pursuant to    Md. Rule 2-305,    the    amount sought exceeds




                                                                        12
         Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 13 of 20




$75,000; (C) Awarding Plaintiffs and other members 0fthe Class punitive damages                          in    an amount


to   be determined    at trial;    (D) Awarding Plaintiffs and other members ofthe Class reasonable


anorneys’ fees; (E) Awarding Plaintiffs and other members 0fthe Class their costs and expenses


in this litigation,   including expert witness fees; (F)             Awarding   Plaintiffs   and other members ofthe


Class equitable and injunctive relief compelling the Defendant Board of Education to                          (i)   monitor


school property;      (ii)     institute a formal,   meaningful, transparent and timely process to investigate


employees and/or agents accused of sexually abusing students;                     (iii)   adopt and enforce


meaningful policies concerning criminal background checks, child abuse clearance checks, and


ﬁngerprinting for        all   employees; and      (iv)   implement a formal practice of keeping a written


record ofall complaints that are               made about an employee        or volunteer; (G)   Awarding     Plaintiffs



and other members ofthe Class such other                   relief as the   Court deemsjust and proper; and (H)


Creating a        common       fund against which claims       may   be submitted by Plaintiffand the Class.


                                                          COUNT III
                                                Negligent Supervision
                                   (Plaintiffs v. Defendant Board of Education)


         59.        Plaintiffs     adopt and incorporate by reference the allegations contained               in all   ofthe


paragraphs 0fthis Complaint as though set forth fully herein.


         60.        Defendant Charles County Board 0f Education owed the minor Plaintiffa duty to


hire, supervise,     and retain competent employees, and other individuals present 0n school


grounds.


         6   l.     At   all   relevant times, Bell       worked   as a teacher’s assistant at   Benjamin Stoddert


Middle School, was employed by and under the supervision of Defendant Board. Defendant

Board had the authority            t0   make   retention and termination decisions regarding Bell’s continued


employment.




                                                                l3
         Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 14 of 20




         62.        Bell sexually abused the                minor   Plaintiff,   and sexually abused students during the


school day while on school property during his tenure as an employee with the Board.


         63.        Defendant Board failed              to properly supervise Bell        during his tenure as an


employee       for the   CCBOE.       Bell   was given power and             authority over students and Defendant


Board   failed to provide        meaningful supervision ofthat power, which enabled him                           to frequently



and regularly sexually abuse students during the school day on school property.


         64.        Defendant Board breached their duty to supervise                      its   staff   by   failing to adequately



supervise the workplace, which included permitting Bell t0 sexually abuse the minor Plaintiffin


the   computer    lab twice per       week with        the   window       obstructed and the door locked.          Had    Bell been


adequately supervised, he would not have been able to sexually abuse students, including the


minor   Plaintiff,   on school property during the school day.


         65.        As    a direct and proximate result ofthe acts and conduct ofBell, the minor


Plaintiffsuffered and continues t0 suffer severe emotional and mental distress, anguish,


humiliation, embarrassment, fright, shock, pain, discomfort, and anxiety.


         WHEREFORE,              Plaintiffs    and members ofthe Class request that the Court enter a


judgment against Defendants               as follows: (A) Certifying this case as a class action                  and appointing


Plaintiffand her counsel to represant the Class; (B)                       Awarding    Plaintiffs   and other members of


the Class monetary          damages against           all   Defendants, individually, jointly and severally,              in   an


amount    t0   be determined         at trial, but,    pursuant to     Md. Rule     2-305, the amount sought exceeds


$75,000; (C) Awarding Plaintiffs and other members 0fthe Class punitive damages                                      in   an amount


to be   determined       at trial;   (D) Awarding Plaintiffs and other members ofthe Class reasonable


attorneys’ fees; (E)        Awarding       Plaintiffs       and other members ofthc Class their costs and expenses


in this litigation,      including expert witness fees; (F)               Awarding    Plaintiffs    and other members ofthe




                                                                     l4
          Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 15 of 20




Class equitable and injunctive relief compelling the Defendant Board of Education to                                      (i)   monitor


school property;   (ii) institute      a formal, meaningful, transparent                 and timely process to investigate


employees and/or agents accused of sexually abusing students;                             (iii)   adopt and enforce


meaningful policies concerning criminal background checks, child abuse clearance checks, and


ﬁngerprinting for     all   employees; and           (iv)   implement a formal practice of keeping a written


record ofall complaints that are             made about an employee                 or volunteer; (G)     Awarding        Plaintiffs



and other members ofthe Class such other                      relief as the     Court deemsjust and proper; and (H)


Creating a   common         fund against which claims                may   be submitted by Plaintiff and the Class.


                                                            COUNT          IV
                                       Violation of         Md.      Const.     art. VIII. S 1

                                   (Plaintiffs v.     Defendant Board 0f Education)

   66. Plaintiffs adopts and incorporates by reference the allegations contained in                                 all   ofthe


paragraphs 0fthis Complaint as though                   set   fnnh fully herein.


   67.    Md. Const.   art.    VIII, §   1   guarantees a thorough and efﬁcient public school education to


children in Maryland.         It   provides as follows: “The General Assembly,                      at its First   Session after


the adoption 0f this Constitution, shall by                 Law      establish throughout the State a thorough and


efﬁcient System of Free Public Schools; and shall provide by taxation, or otherwise, for their


maintenance.”


    68.   The minor    Plaintiff attended a public school in                    Maryland, Benjamin Stoddert Middle


School, and the minor Plaintiff suffered sexual abuse by Bell, an agent 0fthe Board of


Education.


    69. This sexual abuse denied the             minor Plaintiffthe              right to a thorough     and efﬁcient public


school education guaranteed by               Md. Const.       art.   VIII, §    1   because the Board adopted a policy,


procedure, and practice of inaction             in   response to Bell’s widespread sexual abuse.




                                                                     15
            Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 16 of 20




      70.   As   a direct and proximate result ofthe Defendant Board’s violation ofthe minor


Plaintiff‘s rights    under Md. Const.         art.   VIII, §    1,   the minor Plaintiff suffered and continues t0


suffer profound and           permanent   injuries.       He   consciously experienced pain and suffering,


emotional harm and distress, emotional trauma, humiliation, embarrassment, loss ofprivacy,


mental pain and suffering, fright, nervousness, indignity and                      insult, all to his detriment.    The

minor Plaintiffwas deprived 0f educational opportunities and equal access                           to his education.         The

minor Plaintiffwill require extensive psychological and psychiatric care and counseling and

other treatment as a proximate result of Defendants’ actions.


            WHEREFORE,           Plaintiffs   and members ofthe Class request that the Court enter a


judgment against Defendants             as follows: (A) Certifying this case as a class action and appointing


Plaintiffand her counsel to represent the Class; (B)                     Awarding   Plaintiffs   and other members 0f


the Class monetary           damages against        all   Defendants, individually, jointly and severally,          in   an


amount      to   be determined     at trial, but,    pursuant t0      Md. Rule 2-305,    the   amount sought exceeds

$75,000; (C) Awarding Plaintiffs and other members Ofthe Class punitive damages                              in    an amount


to   be determined     at trial;   (D) Awarding Plaintiffs and other members ofthe Class reasonable


attorneys’ fees; (E)      Awarding       Plaintiffs       and other members ofthe Class their costs and expenses


in this litigation,    including expert witness fees; (F)               Awarding    Plaintiffs   and other members 0fthe


Class equitable and injunctive relief compelling the Defendant Board ofEducation t0                               (i)   monitor


school property;      (ii)    institute a formal,     meaningful, transparent and timely process t0 investigate


employees and/or agents accused ofsexually abusing students;                         (iii)   adopt and enforce


meaningful policies concerning criminal background checks, child abuse clearance checks, and


ﬁngerprinting for       all   employees; and        (iv)   implement a formal practice 0f keeping a written


record ofall complaints that are           made about an employee              or volunteer; (G)    Awarding      Plaintiffs




                                                                  16
           Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 17 of 20




and other members of the Class such other                      relief as the   Court deems just and proper; and (H)


Creating a      common      fund against which claims              may    be submitted by Plaintiff and the Class.


                                                               COUNT V
                                                                amen
                            (Plaintiffs v.    Defendants Board 0f Education and                     Bell)


     7]. Plaintiffs adopt and incorporate by reference the allegations contained in                           all   ofthe


paragraphs 0fthis Complaint as though                       set forth fully herein.



     72.   Defendant Bell, acting individually and                  in his   ofﬁcial capacity as an agent ofCharles


County Public Schools           intentionally caused            John Doe #2 to be touched          in   a harmful and


offensive manner. Speciﬁcally, Defendant Boll sexually abused John                                Doe   #2.


     73. John     Doe #2     did not and could not consent to Defendant Bell’s offensive touching.


     74.   Defendant Bell’s actions were undertaken deliberately, with                      ill-will     and actual malice.


     75.   As   a direct and proximate result ofBell’s battery, John                  Doe   #7,   suffered physical and


emotional damages, to include conscious pain and suffering.


     76.   At   all   times relevant to this Complaint, Bell was acting within the scope ofhis duties and


responsibilities as a teacher’s assistant and agent ofthe                      Board of Education.


           WHEREFORE,            Plaintiffs    and members ofthe Class request that the                  Coun   enter a


judgment against Defendants               as follows: (A) Cenifying this case as a class action and appointing


Plaintiffand her counsel t0 represent the Class; (B)                      Awarding    Plaintiffs   and other members 0f


the Class monetary          damages against           all   Defendants, individually, jointly and severally,             in   an


amount     to bc      determined     at trial, but,    pursuant to    Md. Rule 2-305,     the     amount sought exceeds


$75,000; (C) Awarding Plaintiffs and other members ofthe Class punitive damages                                     in   an amount


t0   be determined       at trial;   (D) Awarding Plaintiffs and other             members ofthe Class reasonable

attorneys’ fees; (E)        Awarding       Plaintiffs       and other members ofthe Class their costs and expenses




                                                                     l7
         Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 18 of 20




in this litigation,    including expert witness fees; (F)              Awarding     Plaintiffs   and other members ofthe


Class equitable and injunctive relief compelling the Defendant Board ofEducation to                               (i)   monitor


school property;      (ii) institute       a formal, meaningful, transparent and timely process to investigate


employees and/or agents accused of sexually abusing students;                         (iii)   adopt and enforce


meaningful policies concerning criminal background checks, child abuse clearance checks, and


ﬁngerprinting for       all   employees; and       (iv)   implement      a   formal practice 0f keeping a written


record ofall complaints that are              made about an employee            or volunteer; (G)     Awarding    Plaintiffs



and other members ofthe Class such other relief as the Court deemsjust and proper; and (H)


Creating a     common         fund against which claims




                      (Plaintiffs v.
                                                           w    may     be submitted by Plaintiffand the Class.



                                     Intentional Inﬂiction ofEmotional Distress
                                           Defendants Board ofEducation and Carlos Bell)

         77.       Plaintiffs       adopt and incorporate by reference the allegations contained                  in all   ofthe


paragraphs 0fthis Complaint as though set forth fully herein.


         78.       At   all   rclcvant times, the minor Plaintiffwas under the care, custody, and control


of Defendant Board,           its   agents, servants, and employees, including Carlos Bell.


         79.       Defendants intentionally inﬂicted emotional distress on the minor Plaintiff


through Bell’s sexual abuse ofthe minor                   Plaintiff.



         80.       Bell, acting individually          and    in his    ofﬁcial capacity as a public school employee,


engaged   in    conduct that was intentional, reckless, and                  in deliberate    disregard ofthe high degree


ofprobability that emotional distress would result to the minor Plaintiff. Speciﬁcally, he sexually


abused the minor Plaintiff            in   the computer lab     two times per week           for a period   of approximately


six   months.




                                                                 18
         Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 19 of 20




         81.         Bell     knew     or should have        known         that sexually abusing the              minor   Plaintiff, as a



trusted adult in a position of authority over the                         minor     Plaintiff,   would      result in   extreme emotional


distress to that child.


         82.         Bell’s actions of sexually abusing the                         minor Plaintiffconstituted behavior so


outrageous     in   character and so extreme                in    degree that        it   went beyond      all   possible bounds of


decency and constitutes behavior intolerable                         in a civilized         community.

         83.         The conduct ofBell was                 malicious, willful, and intentional.


         84.         As a     direct   and proximate             result   ofthe acts and conduct ofBell, the minor


Plaintiff suffered      and continues        t0 suffer,          among      other things, severe emotional and mental


distress, anguish, humiliation,            embarrassment,                 fright,   shock, pain, discomfort, and anxiety.


         WHEREFORE,               Plaintiffs   and members ofthe Class request                           that the   Court enter a


judgment against Defendants               as follows: (A) Certifying this case as a class action and appointing


Plaintiff and her counsel t0 represent the Class; (B)                          Awarding        Plaintiffs        and other members of


the Class monetary            damages against         all   Defendants, individually,j0intly and severally,                       in   an


amount    to be     determined       at trial, but,    pursuant to          Md. Rule 2-305,          the    amount sought exceeds

$75,000; (C) Awarding Plaintiffs and other members ofthe Class punitive damages                                              in   an amount


to   be determined     at trial;     (D) Awarding Plaintiffs and other members ofthe Class reasonable


attorneys’ fees; (E)        Awarding       Plaintiffs       and other members ofthe Class their costs and expenses


in this litigation,    including expert witness fees; (F)                      Awarding       Plaintiffs     and other members ofthe


Class equitable and injunctive reliefcompelling the Defendant Board of Education to                                            (i)   monitor


school property;       (ii)   institute a formal,       meaningful, transparent and timely process to investigate


employees and/or agents accused 0f sexually abusing students;                                    (iii)   adopt and enforce


meaningful policies concerning criminal background checks, child abuse clearance checks, and




                                                                          l9
       Case 8:19-cv-02050-PX Document 1-2 Filed 07/12/19 Page 20 of 20




ﬁngerprinting for   all   employees; and     (iv)    implement a formal practice of keeping a written


record of all complaints that are    made about an employee                         or volunteer; (G)      Awarding   Plaintiffs



and other members of the Class such other relief as the Court deems just and proper; and (H)


Creating a   common       fund against which claims            may be         submitted by Plaintiff and the Class.




                                               JURY DEMAND

       Plaintiffs   demand ajury     trial   as to   all   claims so triable.




                                                              W
                                                           Respectfully submitted,




                                                           Timothy; F. Maloney
                                                                                         ?AWX                9.,


                                                           Matthew M. Bryant
                                                           Alyse L. Prawde
                                                           JOSEPH, GREENWALD & LAAKE, P.A.
                                                           6404 Ivy Lane, Suite 400
                                                           Greenbelt, Maryland 20770
                                                           301/220-2200 (tel.)
                                                           301/220-1214 (fax)
                                                           ELMwu':               jL'U.;_I.‘-_\_._~   tam
                                                           n1_brv\'anl('gl_3_iglﬂ\\xgn)m

                                                           QDLQ\\__L_1_¢_:_£II:1..|.5_1.\.:::;2191_r1




                                                           Dennis A. Baird, Esq.
                                                           Keshia D. Baird, Esq.
                                                           The Law Ofﬁces of Dennis A. Baird, Esq., P.C.
                                                           1323 Fenwick Lane, Suite 100
                                                           Silver Spring,               MD 20910
                                                           David Simpson, Esq.
                                                           David M. Simpson, P.A.
                                                           6404 Ivy Lane, Suite 408
                                                           Greenbelt,     20770 MD
                                                           Phone: (30]) 474-9634
                                                           Fax: (301) 474—7601


                                                           Counselfor             Plaintiffs


                                                                20
